ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant brings forward in his motion almost every ground originally urged for reversal. The substance of each complaint is noticed in our observations.
To describe the property as “Five dollars in money” is sufficient. Green v. State, 28 Texas App., 495, 13 S. W., 784; Otero v. State, 30 Texas Crim. App., 455, 17 S. W., 1081.
The indictment herein alleged that appellant made an assault, and by means of said assault, etc. It is uniformly held that robbery may be committed in either of the three ways set out in the statute; that is, first, by assault, second, by violence, and, third, by putting in fear of life or bodily injury. It is sufficient to allege any one of said three methods, and it is not necessary to allege all of them. Bond v. State, 20 Texas App., 421; Pendy v. State, 34 Texas Crim. Rep., 643, 31 S. W., 647.
The state’s evidence affirmatively showed that appellant held the injured party while Myrtle Hunter took from him money. The woman cut said injured party during the transaction. She concealed his money. Appellant aided her throughout. There was no need for a charge on principals, or a definition of the word “fraudulent”, of any specific charge different from that given ordinarily presenting the proposition of an assault.
The fact that the state proved by appellant while a witness that he had been indicted for murder, is in conformity with all the precedents. We fail to see any affirmative defense presented by appellant. The court instructed the jury in positive terms that if appellant did not hold the injured party at the time he was robbed, or if the jury had a reasonable doubt thereof, they should acquit. The facts presented by the state witnesses established an assault, completely made out the robbery, and that appellant was present doing his part in the commission of the offense.
The motion for rehearing will be overruled.

Overruled.